DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Abhishek Chopra  on 8/09/2022.
The application has been amended as follows: 
Replace claim 1, as follows:
A method for wireless communication by a user-equipment (UE), comprising:
	receiving control information indicating a modulation and coding scheme (MCS) index corresponding to one or more MCS parameters to be used for a communication link;
	determining the one or more MCS parameters corresponding to the MCS index in one of different MCS tables defined for different configurations of the communication link, wherein the different configurations of the communication link comprise different types of waveforms associated with the communication link, wherein a mapping of the MCS index to the one or more MCS parameters is indicated by the different MCS tables depending on the different configurations of the communication link; and
	communicating via the communication link in accordance with the one or more MCS parameters.

Replace claim 2, as follows:
The method of claim 1, further comprising receiving an indication of a configuration of the different configurations via control signaling, radio resource control (RRC) signaling, or medium access control (MAC)-control element (CE) 

Replace claim 4, as follows:
The method of claim 1, wherein [[a]] the mapping of the MCS index to the one or more MCS parameters is further indicated by a first MCS table of the different MCS tables, and wherein different rows of the first MCS table correspond to different MCS indices depending on a first configuration of the different configurations of the communication link. 

Replace claim 5, as follows:
The method of claim 1, wherein [[a]] the mapping of the MCS index to the one or more MCS parameters is further indicated by a first MCS table of the different MCS tables, the first MCS table indicating a different mapping of the MCS index to the one or more MCS parameters depending on a first configuration of the different configurations of the communication link. 

Replace claim 9, as follows:
A method for wireless communication by a network entity, comprising:
	determining one or more modulation and coding scheme (MCS) parameters to be used for a communication link;
	selecting an MCS index corresponding to the one or more MCS parameters in one of different MCS tables defined for different configurations of the communication link, wherein the different configurations of the communication link comprise different types of waveform associated with the communication link, wherein a mapping of the MCS index to the one or more MCS parameters is indicated by the different MCS tables depending on the different configurations of the communication link; 
	generating control information comprising the MCS index; and
	transmitting the control information to a user-equipment (UE). 

Replace claim 10, as follows:
The method of claim 9, further comprising transmitting an indication of a configuration of the different configurations via control signaling, radio resource control (RRC) signaling, or medium access control (MAC)-control element (CE) 

Replace claim 12, as follows:
The method of claim 9, wherein [[a]] the mapping of the MCS index to the one or more MCS parameters is further indicated by a first MCS table of the different MCS tables, and wherein different rows of the first MCS table correspond to different MCS indices depending on a first configuration of the different configurations of the communication link. 

Replace claim 13, as follows:
The method of claim 9, wherein [[a]] the mapping of the MCS index to the one or more MCS parameters is further indicated by a first MCS table of the different MCS tables, the first MCS table indicating a different mapping of the MCS index to the one or more MCS parameters depending on a first configuration of the different configurations of the communication link. 

Replace claim 17, as follows:
An apparatus for wireless communication by a user-equipment (UE), comprising:
	a memory; and
one or more processors coupled to the memory, the one or more processors and the memory being configured to:
receive control information indicating a modulation and coding scheme (MCS) index corresponding to one or more MCS parameters to be used for a communication link;
	determine the one or more MCS parameters corresponding to the MCS index in one of different MCS tables defined for different configurations of the communication link, wherein the different configurations of the communication link comprise different types of waveform associated with the communication link, wherein a mapping of the MCS index to the one or more MCS parameters is indicated by the different MCS tables depending on the different configurations of the communication link; and 
	communicate via the communication link in accordance with the one or more MCS parameters.

Replace claim 18, as follows:
The apparatus of claim 17, wherein the one or more processors are further configured to: receive an indication of a configuration of the different configurations via control signaling, radio resource control (RRC) signaling, or medium access control (MAC)-control element (CE) 

Replace claim 20, as follows:
The apparatus of claim 17, wherein [[a]] the mapping of the MCS index to the one or more MCS parameters is further indicated by a first MCS table of the different MCS tables, and wherein different rows of the first MCS table correspond to different MCS indices depending on a first configuration of the different configurations of the communication link.

Replace claim 21, as follows:
The apparatus of claim 17, wherein [[a]] the mapping of the MCS index to the one or more MCS parameters is further indicated by a first MCS table of the different MCS tables, the first MCS table indicating a different mapping of the MCS index to the one or more MCS parameters depending on a first configuration of the different configurations of the communication link. 

Replace claim 24, as follows:
An apparatus for wireless communication by a network entity, comprising:
a memory; and
one or more processors coupled to the memory, the one or more processors and the memory being configured to:
determine one or more modulation and coding scheme (MCS) parameters to be used for a communication link;
	select an MCS index corresponding to the one or more MCS parameters in one of different MCS tables defined for different configurations of the communication link, wherein the different configurations of the communication link comprise different types of waveform associated with the communication link, wherein a mapping of the MCS index to the one or more MCS parameters is indicated by the different MCS tables depending on the different configurations of the communication link; 
	generate control information comprising the MCS index; and
	transmit the control information to a user-equipment (UE).

Replace claim 25, as follows:
The apparatus of claim 24, wherein the one or more processors are further configured to: transmit an indication of a configuration of the different configurations via control signaling, radio resource control (RRC) signaling, or medium access control (MAC)-control element (CE) 

Replace claim 27, as follows:
The apparatus of claim 24, wherein [[a]] the mapping of the MCS index to the one or more MCS parameters is further indicated by a first MCS table of the different MCS tables, and wherein different rows of the first MCS table correspond to different MCS indices depending on a first configuration of the different configurations of the communication link.


Replace claim 28, as follows:
The apparatus of claim 24, wherein [[a]] the mapping of the MCS index to the one or more MCS parameters is further indicated by a first MCS table of the different MCS tables, the first MCS table indicating a different mapping of the MCS index to the one or more MCS parameters depending on a first configuration of the different configurations of the communication link. 




Allowable Subject Matter
Claims 1-5, 7-13, 15-21, 23-28, and 30, are allowed.


Reasons for Allowance
Regarding independent claims 1 and 17 (and their respective dependent claims), Park (US PGPUB 2019/0215095 A1) reference discloses methods of data modulation and coding for satisfying requirements of reliability for ultra reliable and low latency communications (URLLC) data. Li (US Patent 10,305,627 B2) reference discloses wireless communication system is presented for adaptive uplink (UL) link adaptation (LA).  However, Park and/or Li references whether taken alone or in combination fail to disclose “receiving control information indicating a modulation and coding scheme (MCS) index corresponding to one or more MCS parameters to be used for a communication link;	determining the one or more MCS parameters corresponding to the MCS index in one of different MCS tables defined for different configurations of the communication link, wherein the different configurations of the communication link comprise different types of waveforms associated with the communication link, wherein a mapping of the MCS index to the one or more MCS parameters is indicated by the different MCS tables depending on the different configurations of the communication link” and used in combination with each and every limitations of the claim.
Regarding independent claims 9 and 24 (and their respective dependent claims), Park (US PGPUB 2019/0215095 A1) reference discloses methods of data modulation and coding for satisfying requirements of reliability for ultra reliable and low latency communications (URLLC) data. Li (US Patent 10,305,627 B2) reference discloses wireless communication system is presented for adaptive uplink (UL) link adaptation (LA).  However, Park and/or Li references whether taken alone or in combination fail to disclose “selecting an MCS index corresponding to the one or more MCS parameters in one of different MCS tables defined for different configurations of the communication link, wherein the different configurations of the communication link comprise different types of waveform associated with the communication link, wherein a mapping of the MCS index to the one or more MCS parameters is indicated by the different MCS tables depending on the different configurations of the communication link; generating control information comprising the MCS index;” and used in combination with each and every limitations of the claim.
The aspect summarized above are neither anticipated nor obviated by the prior art of the record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to
application’s disclosure.
Chen (US PGPUB 2017/0207878 A1) reference discloses determining one or more modulation orders to be used for the transmission of control channels and/or data channels.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED HAIDER/Primary Examiner, Art Unit 2633